Citation Nr: 1513629	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This case was previously remanded by the Board in May 2014.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during active service or within one year of separation from active service, and the most probative evidence of record does not show that the bilateral hearing loss is at least as likely as not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in September 2010 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of entitlement to service connection, as well as an effective date and disability rating in the event of a grant of service connection for bilateral hearing loss.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in November 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the November 2010 VA examiner reviewed the claims file, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's bilateral hearing loss.  In its May 2014 remand, the Board found the November 2010 VA examiner's opinion to be inadequate.  VA therefore obtained addendum VA opinions in June 2014 and January 2015.  In providing the addendum opinions, the VA examiners again reviewed the Veteran's claims file, and included in their reports appropriate rationale for the opinions expressed.  The examination and opinions were thorough, and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the November 2010 VA medical opinion, when considered in conjunction with the June 2014 and January 2015 VA addendum opinions, to be adequate.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his bilateral hearing loss.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  At the hearing, the Veteran, through his representative, indicated that he intended to obtain and submit additional evidence.  The undersigned VLJ granted the Veteran an extension of 60 days in which to do so.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, as noted above, the case was previously remanded by the Board in May 2014 for further evidentiary development.  Specifically the May 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain updated VA treatment records, and return the claims file to the November 2010 VA examiner or another suitably qualified VA physician to render an addendum opinion.  The Board remand then directed the AOJ to readjudicate the claim, and, if the claim remained denied, provide the Veteran with a Supplement Statement of the Case.

Pursuant to the May 2014 Board remand, the AOJ obtained updated VA treatment records and forwarded the claims file to a VA examiner to render an opinion consistent with the remand directives.  The AOJ determined that the resulting addendum VA opinion did not fully complete the remand directives.  Therefore, the AOJ once again forwarded the claims file to a VA examiner to render an opinion consistent with the remand directives.  See VA Form 21-6789, Deferred Rating Decision, dated October 2014.  Once the requested opinion was obtained, the AOJ readjudicated the claim and issued a Supplemental Statement of the Case in February 2015.  Accordingly, the Board finds that VA complied with the May 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).
There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).

Analysis

The Veteran contends that his current bilateral hearing loss disability is related to in-service noise exposure.  He has reported that he first experienced bilateral hearing loss during active service, and that he has experienced it ever since his separation from active service.  See, e.g., March 2013 Hearing Testimony.

The medical evidence shows that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  See, e.g., November 2010 VA examination report.

A report of medical examination on enlistment dated February 1969 includes audiometric results reported in ASA units.  VA currently uses ISO (ANSI) units.  In this decision, the Board will list both the original ASA units and the converted ISO units, with the ISO units shown in parentheses.  The February 1969 findings for the right ear were as follows: 5 (20) decibels (dB) at 500 Hertz (Hz), -10 (0) dB at 1000 Hz, -10 (0) dB at 2000 Hz, -5 (5) dB at 3000 Hz, 5 (10) dB at 4000 Hz, and -5 (5) dB at 6000 Hz.  With respect to the left ear, the findings were as follows: 5 (20) dB at 500 Hz, -10 (0) dB at 1000 Hz, -5 (5) dB at 2000 Hz, 5 (15) dB at 3000 Hz, 10 (15) dB at 4000 Hz, and 5 (15) dB at 6000 Hz.  The readings do not reflect hearing loss per Hensley, or a hearing loss disability for VA purposes per 38 C.F.R. § 3.385, on entrance to service.

The service treatment records contain three audiogram reports, reported in ISO units, dated during the Veteran's service.  A March 1972 reference audiogram shows audiometric results for the right ear of 15 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, 0 dB at 3000 Hz, 10 dB at 4000 Hz, and 5 dB at 6000 Hz; and audiometric results for the left ear of 10 dB at 500 Hz, 5 dB at 1000 Hz, 0 dB at 2000 Hz, 5 dB at 3000 Hz, 15 dB at 4000 Hz, and 25 dB at 6000 Hz.  An April 1972 monitoring audiogram shows audiometric results for the right ear of 15 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, 0 dB at 3000 Hz, 10 dB at 4000 Hz, and 5 dB at 6000 Hz; and audiometric results for the left ear of 10 dB at 500 Hz, 5 dB at 1000 Hz, 0 dB at 2000 Hz, 0 dB at 3000 Hz, 10 dB at 4000 Hz, and 25 dB at 6000 Hz.  A December 1972 monitoring audiogram shows audiometric results for the right ear of 15 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, 0 dB at 3000 Hz, 5 dB at 4000 Hz, and 5 dB at 6000 Hz; and audiometric results for the left ear of 10 dB at 500 Hz, 5 dB at 1000 Hz, 0 dB at 2000 Hz, 0 dB at 3000 Hz, 10 dB at 4000 Hz, and 15 dB at 6000 Hz.  The audiometric results on separation medical examination dated March 1973, with respect to the right ear were as follows: 5 dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, 5 dB at 3000 Hz, 5 dB at 4000 Hz, and 5 dB at 6000 Hz.  With respect to the left ear, the findings were as follows: 5 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, 5 dB at 3000 Hz, 15 dB at 4000 Hz, and 15 dB at 6000 Hz.  


The audiometric readings on separation examination do not reflect hearing loss in either ear per Hensley, nor a hearing loss disability for VA purposes per 38 C.F.R. § 3.385.  In comparing the report of entrance medical examination to the report of separation medical examination, the Veteran's hearing either remained the same or improved slightly, except in the right ear at the 1000 Hz and 2000 Hz levels, where it decreased by 5 dB.  The January 2015 VA examiner indicated that a 5 dB threshold shift does not represent a significant threshold shift.  The Board accepts the January 2015 VA examiner's opinion as probative evidence that the Veteran's 5 dB threshold shift in the right ear at the 1000 Hz and 2000 Hz does not represent a significant threshold shift.  Accordingly, the Board finds that the service treatment records do not show that the Veteran exhibited right ear hearing loss at any time during active service or at separation from active service, or that there was a significant threshold shift in his right ear hearing during active service.

Nevertheless, the Board finds that the Veteran had an in-service injury, consisting of noise exposure.  The Veteran reported being exposed to gunfire noise during basic training and to engine noise as part of his specialty as a track vehicle specialist.  The Veteran is considered competent to attest to his exposure to noise during active service as he has personal knowledge of the circumstances surrounding his service.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board also finds him credible in this regard, as the Veteran's DD 214 indicates that he received the rifle marksman badge, which supports his contention that he was exposed to gunfire noise, and that his specialty was indeed track vehicle repairman.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).

The earliest record of any hearing loss after service is an audiogram report showing test results dated April 1993, approximately two decades after the Veteran's separation from active service.  Accordingly, there is no indication in the record that the Veteran's bilateral hearing loss disability manifested to a compensable degree within one year from the date of separation from service, and service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In reviewing all of the evidence of record, the Board finds that the most probative evidence weighs against service connection for bilateral hearing loss.  Although the Board finds that the Veteran experienced an in-service injury consisting of noise exposure, and demonstrated left ear hearing loss per Hensley at 6000 Hertz on two occasions in service, the most probative evidence does not relate the current bilateral hearing loss disability to active service.  In this respect, the Board assigns great probative value to the November 2010, June 2014, and January 2015 VA opinions.  The November 2010 VA examiner acknowledged the Veteran's reports of in-service noise exposure.  However, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service, noting that the Veteran's hearing was normal upon separation from service.  The June 2014 VA examiner expounded upon this opinion, citing a 2006 Institute of Medicine report entitled "Noise and Military Service - Implications for Hearing Loss and Tinnitus," which concluded that there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  As noted above, the January 2015 VA examiner noted that a 5 dB increase does not represent a significant threshold shift.  The Board finds the examiners' opinions to be probative as the examiners considered the Veteran's reported history, including his account of in-service noise exposure, noted and cited to evidence reviewed, and provided reasoning for their conclusions, which were not based solely on evidence of a normal audiogram at separation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges the private medical opinion from A. Johnson, M. D., dated March 2013, in which Dr. Johnson opines that the Veteran's hearing loss is more likely than not a result of his active service.  As rationale, Dr. Johnson notes that the Veteran's reported in-service noise exposure.  He also notes the Veteran's February 1969 report of medical examination and the December 1972 monitoring audiogram that demonstrated "a decrease in hearing in both the right and left ear at various frequencies."  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board affords little probative value to Dr. Johnson's opinion.  Although Dr. Johnson had an opportunity to examine the Veteran and review at least part of the Veteran's medical record, the rationale he provided does not adequately support his opinion.  Specifically, as noted above, a review of the service treatment records reveals a 5 dB shift in the Veteran's right-ear hearing at the 1000 Hz and 2000 Hz levels between enlistment and separation.  The December 1972 audiogram shows a 5 dB shift in the Veteran's left-ear hearing at the 1000 Hz compared to entrance.  Dr. Johnson does not acknowledge that the decrease in hearing was only 5 dB at any given frequency, and does provide opinion or rationale that would negate the January 2015 VA examiner's opinion that a 5 dB shift does not represent a significant threshold shift indicative of hearing loss.  Furthermore, Dr. Johnson does not acknowledge that the Veteran's reported post-service noise exposure, which includes exposure to noise from firearms, motorcycles, snowmobiles, and power tools.  See medical records from Health Examinetics, dated June 1994.  Dr. Johnson provides no rationale as to why the Veteran's hearing loss disability is at least as likely as not caused by the in-service noise exposure as opposed to the post-service noise exposure.  Dr. Johnson also provides no opinion that would support a finding of delayed onset hearing loss, particularly one that would negate the June 2014 VA examiner's opinion that there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma, which was based on a report from the Institute of Medicine.

The Board also recognizes the Veteran's statements that his bilateral hearing loss is a result of in-service noise exposure.  Although there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to provide statements related to symptoms of hearing loss, but he is not competent to relate his hearing loss to active service.  He has not been shown to possess the medical knowledge or expertise to provide an opinion as to the etiology of his bilateral hearing loss.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As noted above, the Veteran has reported post-service noise exposure, including to noise from firearms, motorcycles, snowmobiles, and power tools.  He is not competent to relate his hearing loss to his in-service noise exposure in addition to, or as opposed to, post-service noise exposure.  Therefore, his statements related to the etiology of his bilateral hearing loss are not competent. 

With respect to service connection on the basis of continuity of symptomatology, the Veteran reported that his hearing loss had its onset during active service, and that he has experienced hearing loss ever since.  However, the service treatment records are absent for any complaint of or treatment for right ear hearing impairment.  In addition, although left ear hearing loss per Hensley was noted at 6000 Hertz on two occasions during service, the report of separation medical examination documents normal hearing in both ears.  See June 2014 VA examination report.  The Board affords greater probative value to the contemporaneous medical records than to the Veteran's current reports of continuity of bilateral hearing loss since service.  

As to the Veteran's assertion that he has experienced hearing loss since separation from active service, the Board does not find him to be credible in this regard.  As noted above, the Veteran reports hearing loss during service, but the service treatment records do not show that the Veteran had right ear hearing loss at any time during active service, and that he had normal hearing in both ears on examination for separation from service.  In addition, the private medical evidence of record indicates that in June 1994 the Veteran reported "good" hearing in both ears.  In March 2007, when asked whether he had a hearing loss, the Veteran responded that he was unsure.  Audiometric testing conducted in June 1994 and March 2007 showed hearing loss.  See medical records from Health Examinetics.  Thus, the Veteran maintains that he had hearing loss since service, but the objective medical evidence of record shows that he did not.  Conversely, the Veteran reported "good" hearing or that he was unsure of whether he had hearing loss at times when he was found by objective medical testing actually to have hearing loss.  The Veteran therefore appears to be unreliable in his judgment as to whether he experiences hearing loss, or whether he experienced hearing loss at any particular time in the past.  Additionally, there is an absence of documentation in the record of any hearing loss after service, including any hearing loss disability for VA purposes, until approximately two decades following the Veteran's separation from active service.  Although the Board may not rely solely on the absence of contemporaneous medical records to determine that lay evidence is not credible, such an absence may be a fact that the Board considers and weighs against a veteran's lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Here, the absence of evidence of a hearing loss per Hensley, or hearing loss disability per 38 C.F.R. § 3.385, in the two decades following the Veteran's separation from active service, considered in conjunction with other factors, weighs against the Veteran's credibility.  In light of the above, service connection based on continuity of symptomatology is not warranted.

In summary, the record does not show that the Veteran had a significant shift in right ear hearing ability in service, left or right ear hearing loss on examination for separation from service, or hearing loss disability to a compensable degree within the one-year period following separation from active service.  The probative evidence of record also does not support a finding of service connection on the basis of continuity of symptomatology or on the basis of delayed onset.  After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss disability and active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


